704 N.W.2d 75 (2005)
474 Mich. 874-79
MOORE
v.
MOORE EX REL. ESTATE OF MOORE.
No. 128825.
Supreme Court of Michigan.
September 29, 2005.
Application for Leave to Appeal.
SC: 128825, COA: 251882.
On order of the Court, the application for leave to appeal the April 28, 2005 judgment of the Court of Appeals is considered and, it appearing to this Court that the case of Sweebe v. Estate of Orville Sweebe (Docket No. 126913) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case. The motion for stay of proceedings is GRANTED. MCR 7.215(F)(1)(a).